Knowlton, J.
The appellant objects to the decree of the court on two grounds: first, that it directs “ that said company and the said town of Norwood shall forthwith proceed to carry out the work of abolishing the grade crossings of said railroad at Washington Street, at Chapel Street, and at Guild Street, in the way and manner set out in the report of said commissioners ” ; and, secondly, that it appoints an auditor to whom shall be submitted all accounts of expenses incurred in doing the work.
The decree in regard to carrying out the work simply states the legal duty which would be imposed by the statute if the decree were silent in regard to it. But the act contains this express provision: “ The Superior Court, or any justice thereof sitting in equity in any county, shall have jurisdiction to compel compliance with this act, and with the decrees, agreements, and decisions made thereunder; and may issue and enforce such interlocutory decrees and orders as justice may require.” St. 1890, c. 428, § 8. This authorizes the making of an order for doing the work at the time of confirming the decree of the commissioners, as well as afterwards.
Section 7 of the statute expressly authorizes the appointment of an auditor. The appointment in this case was properly made, and properly embodied in the decree confirming the decision of the commissioners.
Decree affirmed.